Exhibit 10.1
















--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT


by and between

PBF ENERGY COMPANY LLC

and

PBF LOGISTICS LP,

dated as of

September16, 2014



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
 
 
Section 1.1
Definitions
3


Section 1.2
Rules of Construction
12


 
 
 
ARTICLE II
CONTRIBUTION; CLOSING
 
 
 
Section 2.1
Contribution of Subject Interests
13


Section 2.2
Consideration
13


Section 2.3
The Closing
14


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO PBF ENERGY
 
 
 
Section 3.1
Organization
15


Section 3.2
Authorization; Enforceability
15


Section 3.3
No Conflict
15


Section 3.4
Litigation
16


Section 3.5
Brokers’ Fees
16


Section 3.6
Investment Representation
16


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO DCT II AND THE WEST RACK ASSETS
 
 
 
Section 4.1
Organization of DCT II
17


Section 4.2
Capitalization
17


Section 4.3
No Conflict
17


Section 4.4
West Rack Assets
18


Section 4.5
Subsidiaries
18


Section 4.6
Absence of Certain Changes
18


Section 4.7
Contracts
18


Section 4.8
Company Guarantees
18


Section 4.9
Intellectual Property
18


Section 4.10
Litigation
18


Section 4.11
Taxes
18


Section 4.12
Environmental Matters
19


Section 4.13
Legal Compliance; Permits
9


Section 4.14
Insurance
20


Section 4.15
Employees
20


Section 4.16
Title to Properties and Related Matters
20


 
 
 
 
 
 


i



--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
 
 
 
Section 5.1
Organization of the Partnership
20


Section 5.2
Authorization; Enforceability
20


Section 5.3
No Conflict
21


Section 5.4
Litigation
21


Section 5.5
Brokers’ Fees
22


Section 5.6
Issuance of Common Unit Consideration
22


Section 5.7
Financing
22


Section 5.8
Investment Representation
22


Section 5.9
Partnership SEC Documents
22


 
 
 
ARTICLE VI
COVENANTS
 
 
 
Section 6.1
Conduct of Business
23


Section 6.2
Access
24


Section 6.3
Third Party Approvals
25


Section 6.4
Restructuring
25


Section 6.5
Updating of Disclosure Schedules
25


Section 6.6
Books and Records
25


Section 6.7
Straddle Period Distribution
26


Section 6.8
Casualty Loss
26


Section 6.9
Reimbursement of Remaining Construction Capital Expenditures Costs
26


Section 6.10
Certain Easements to be Entered into Prior to or at Closing
26


 
 
 
ARTICLE VII
TAX MATTERS
 
 
 
Section 7.1
Tax Treatment and Related Covenants
26


Section 7.2
Assistance and Cooperation
27


Section 7.3
Tax Allocation and Indemnification
28


Section 7.4
Filing of Tax Returns; Payment of Taxes
28


Section 7.5
Transfer Taxes
28


Section 7.6
Scope
28


 
 
 
ARTICLE VIII
CONDITIONS TO OBLIGATIONS
 
 
 
Section 8.1
Conditions to Obligations of the Partnership
29


Section 8.2
Conditions to the Obligations of PBF Energy
30


 
 
 
ARTICLE IX
INDEMNIFICATION
 
 
 
Section 9.1
Survival
31




ii



--------------------------------------------------------------------------------




Section 9.2
Indemnification
31


Section 9.3
Indemnification Procedures
32


Section 9.4
Additional Agreements Regarding Indemnification
33


Section 9.5
Waiver of Other Representations
34


Section 9.6
Consideration Adjustment
34


Section 9.7
Exclusive Remedy
35


 
 
 
ARTICLE X
TERMINATION
 
 
 
Section 10.1
Termination
35


Section 10.2
Effect of Termination
35


 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
Section 11.1
Notices
36


Section 11.2
Assignment
37


Section 11.3
Rights of Third Parties
37


Section 11.4
Expense
37


Section 11.5
Counterparts
37


Section 11.6
Entire Agreement
37


Section 11.7
Disclosure Schedules
37


Section 11.8
Amendments
38


Section 11.9
Publicity
38


Section 11.10
Severability
38


Section 11.11
Governing Law; Jurisdiction
38


Section 11.12
Action by the Partnership
39


 
 
 




iii



--------------------------------------------------------------------------------






Exhibits
Exhibit A        -    Form of Amended and Restated Omnibus Agreement
Exhibit B        -    Form of Amended and Restated Operation and Management
                        Services Agreement
Exhibit C        -    Form of Terminaling Services Agreement
Exhibit D        -    Description of West Rack Assets


Disclosure Schedules
Schedule 1.1(i)    -    Partnership Knowledge
Schedule 1.1(ii)    -    PBF Energy Knowledge
Schedule 1.1(iii)    -    Permitted Liens
Schedule 3.3        -    PBF Approvals
Schedule 3.5        -    PBF Energy Brokers’ Fees
Schedule 4.7        -    Material Contracts
Schedule 4.10        -    Litigation
Schedule 4.11        -    Taxes
Schedule 4.12        -    Environmental Matters
Schedule 4.14        -    Insurance
Schedule 5.3        -    Partnership Approvals
Schedule 5.5        -    Partnership Brokers’ Fees
Schedule 6.1        -    Conduct of Business
Schedule 6.10        -    Easements









iv



--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT, dated as of September 16, 2014 (this “Agreement”),
is entered into by and between PBF Energy Company LLC, a Delaware limited
liability company formed under the Laws of the State of Delaware (“PBF Energy”),
and PBF Logistics LP, a limited partnership organized under the Laws of the
State of Delaware (the “Partnership”).
RECITALS
WHEREAS, Delaware City Refining Company LLC, a Delaware limited liability
company (“DCR”), and an indirect, wholly-owned Subsidiary (as defined below) of
PBF Energy, owns the West Rack Assets (as defined below);
WHEREAS, DCR has formed Delaware City Terminaling Company II LLC, a Delaware
limited liability company (“DCT II”), with DCR owning all of the limited
liability company membership interests in DCT II (such limited liability company
membership interests, the “Subject Interests”);
WHEREAS, immediately prior to Closing (as defined below):
(i)     DCR intends to contribute the West Rack Assets to DCT II;
(ii)     next DCR intends to distribute the Subject Interests to PBF Holding
Company, LLC, a Delaware limited liability company (“PBF Holdings”); and
(iii)    next PBF Holdings intends to distribute the Subject Interests to PBF
Energy (the actions to be taken in subsections (i) through (iii) above,
collectively, the “Restructuring”);
WHEREAS, the Partnership intends to (i) borrow $135.0 million under a revolving
credit facility (the “Borrowed Funds”) guaranteed by PBF Energy and use $30.0
million of such borrowing to repay $30.0 million of its outstanding term loan
and thereby release $30.0 million of marketable securities (the “Securities”)
collateralizing the term loan and (ii) the Securities to fund a cash
distribution of $30.0 million to PBF Energy as reimbursement for certain
pre-formation capital expenditures attributable to the West Rack Assets (the
“Proceeds Distribution”).
WHEREAS, PBF Energy intends to contribute to the Partnership, and the
Partnership would then accept from PBF Energy, the Subject Interests, and, in
exchange, the Partnership would (i) issue to PBF Energy the Common Unit
Consideration and (ii) make the Proceeds Distribution to PBF Energy as
reimbursement for certain pre-formation capital expenditures attributable to the
West Rack Assets and distribute $105.0 million of the Borrowed Funds to PBF
Energy (the “Borrowed Funds Distribution” and together with the Proceeds
Distribution the “Cash Distribution”);
WHEREAS, PBF Energy, PBF Holding, the General Partner (as defined below) and the
Partnership previously entered into an Omnibus Agreement, dated May 14, 2014
(the “Omnibus Agreement”), and the parties thereto desire to amend and restate
Omnibus Agreement in the form

2



--------------------------------------------------------------------------------




attached as Exhibit A hereto (the “Amended and Restated Omnibus Agreement”)
effective as of Closing (as defined below);
WHEREAS, PBF Holdings, DCR, Toledo Refining (as defined herein), the General
Partner, the Partnership and DCT (as defined below) previously entered into an
Operation and Management Services and Secondment Agreement, dated May 14, 2014
(the “Operation and Management Services Agreement”), and the parties thereto
desire to amend and restate the Operation and Management Services Agreement in
the form attached as Exhibit B hereto (the “Amended and Restated Operation and
Management Services Agreement”) effective as of Closing;
WHEREAS, the Parties intend for PBF Holdings and DCT II to enter into the
Delaware City West Ladder Rack Terminaling Services Agreement in the form
attached as Exhibit C hereto (the “Terminaling Services Agreement”) effective as
of Closing;
WHEREAS, the Conflicts Committee (as defined below) has (i) received an opinion
of Tudor, Pickering, Holt & Co. Advisors, LLC, the financial advisor to the
Conflicts Committee, that the Common Unit Consideration and the Cash
Distribution paid by the Partnership in exchange for the Subject Interests is
fair, from a financial point of view, to the common unitholders of the
Partnership other than the General Partner, PBF Energy, PBF Energy Inc. and
their respective affiliates, (ii) found this Agreement, the other Transaction
Documents (defined below) and the transactions contemplated hereby and thereby
to be in the best interest of the Partnership and (iii) approved this Agreement,
the other Transactions Documents and the transactions contemplated hereby and
thereby;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties (as defined below) agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1    Definitions. As used herein, the following capitalized terms
shall have the following meanings:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise. Notwithstanding
anything in this definition to the contrary, none of the Partnership and its
Subsidiaries, on the one hand, and PBF Parent and its other Subsidiaries
(including PBF Energy), on the other hand, shall be considered to be Affiliates
with respect to each other.
“Agreement” has the meaning provided such term in the preamble to this
Agreement.

3



--------------------------------------------------------------------------------




“Amended and Restated Omnibus Agreement” has the meaning provided such term in
the recitals to this Agreement.
“Amended and Restated Operation and Management Services Agreement” has the
meaning provided such term in the recitals to this Agreement.
“Borrowed Funds” has the meaning provided such term in the recitals of this
Agreement.
“Borrowed Funds Distribution” has the meaning provided such term in the recitals
of this Agreement.
“Business” means the business conducted through the use of the West Rack Assets.
“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the States of New York, New Jersey or Delaware or a federal holiday in the
United States.
“Cash Distribution” has the meaning provided such term in the recitals of this
Agreement.
“Casualty Loss” means, with respect to all or any portion of the West Rack
Assets, any destruction by fire, storm or other casualty, or any condemnation or
taking or threatened condemnation or taking, of all or any portion of the West
Rack Assets.
“Claim Notice” has the meaning provided such term in Section 9.3(a).
“Closing” has the meaning provided such term in Section 2.3(a).
“Closing Date” has the meaning provided such term in Section 2.3(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” has the meaning provided such term in the Partnership Agreement.
“Common Unit Consideration” means the number of Common Units that is computed by
(i) multiplying the Dropdown Aggregate Value by 10%, and (ii) dividing the
product of the foregoing item (i) by the Per Unit Value; provided that if the
number of Common Units so computed is not a whole number, such number shall be
rounded to the nearest whole number of Common Units (and a 0.5 Common Unit shall
be rounded to the next higher Common Unit).
“Company Guarantees” means all guaranties, letters of credit, bonds, sureties,
cash collateral accounts, and other credit support or assurances provided by PBF
Parent or any of its Affiliates (other than DCT II) in support of any
obligations of DCT II, the West Rack Assets or the Business.
“Conflicts Committee” has the meaning provided such term in the Partnership
Agreement.
“Contract” means any legally binding agreement, commitment, lease, license or
contract.

4



--------------------------------------------------------------------------------




“Cross Receipt” means a cross receipt acknowledging the receipt of the items in
Section 2.3(b)(i), (ii) and (v) by the Partnership and the items in
Section 2.3(c)(i), (ii), (iii) and (v) by PBF Energy.
“DCR” has the meaning provided such term in the recitals to this Agreement.
“DCT” means Delaware City Terminaling Company LLC, a Delaware limited liability
company.
“DCT II” has the meaning provided such term in the recitals to this Agreement.
“Disclosure Schedules” means the schedules attached hereto.
“Dollars” and “$” mean the lawful currency of the United States.
“Dropdown Aggregate Value” means $150,000,000.
“Effective Time” has the meaning provided such term in Section 2.3(a).
“Environmental Law” means all Laws relating to (i) pollution or protection of
human health, the environment or natural resources; (ii) any Release or
threatened Release of, or exposure to, Hazardous Substances; (iii) greenhouse
gas emissions; or (iv) the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport, arrangement for disposal or
transport, handling or Release of any Hazardous Substances. Without limiting the
foregoing, “Environmental Laws” include, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251
et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Endangered
Species Act, § 16 U.S.C. 1531 et seq., the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq., the Occupational Safety and Health Act, 29 U.S.C.
Sections 651 et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.
and other environmental conservation and protection Laws, each as amended
through the Closing Date.
“Environmental Losses” means any Losses suffered or incurred by reason of or
arising out of (i) any violation or correction of violation of Environmental
Laws; or (ii) any event, circumstance, action, omission, condition or
environmental matter (including, without limitation, the exposure to, presence
of, Release or threatened Release of Hazardous Substances) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, response, abatement, monitoring, containment, cleanup, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws or to satisfy any applicable voluntary cleanup program, (B)
the performance of a supplemental environmental project authorized or consented
to by a Governmental Authority in partial or whole mitigation of a fine or
penalty, (C) the cost or expense of the preparation and implementation of any
investigatory closure, remedial or corrective action or other plans required or
necessary under Environmental Laws or to satisfy any applicable voluntary
cleanup program and (D) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work.

5



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Exhibits” means the exhibits attached hereto.
“Fundamental Representations” means the representations and warranties contained
in Sections 3.1, 3.2, 3.5, 4.1, 4.2, 5.1, 5.2 and 5.5.
“GAAP” means generally accepted accounting principles of the United States,
consistently applied.
“General Partner” means PBF Logistics GP LLC, a Delaware limited liability
company.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hazardous Substance” means (i) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated by, or as to which liability may attach under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended through the Closing Date, (ii)
radioactive materials, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea formaldehyde insulation, toxic mold or radon and
(iii) oil as defined in the Oil Pollution Act of 1990, as amended through the
Closing Date, including oil, gasoline, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, other refined petroleum hydrocarbon and petroleum products.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness for Borrowed Money” means with respect to any Person, at any date,
without duplication, (a) all obligations of such Person for borrowed money
(including intercompany obligations), including all principal, interest,
premiums, fees, expenses, overdrafts and penalties with respect thereto, (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property, except trade payables incurred in the ordinary
course of business, (d) all obligations of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (e) all capitalized lease obligations of such Person, and (f) all
indebtedness of any other Person of the type referred to in clauses (a) to (e)
above directly or indirectly guaranteed by such Person or secured by any assets
of such Person, whether or not such indebtedness has been assumed by such
Person.

6



--------------------------------------------------------------------------------




“Indemnified Party” has the meaning provided such term in Section 9.3(a).
“Indemnifying Party” has the meaning provided such term in Section 9.3(a).
“In-Service Date” means, with respect to the West Rack Assets, August 1, 2014.
“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing, (b) copyrights and any applications or
registrations for any of the foregoing, and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae and specifications.
“Knowledge” means (a) as to the Partnership, the actual knowledge of those
Persons listed on Schedule 1.1(i); and (b) as to PBF Energy, the actual
knowledge of those Persons listed on Schedule 1.1(ii).
“Law” means any applicable statute, law (including common law), rule,
regulation, ordinance, order, judgment, code, injunction, decree or other
legally enforceable requirments of a Governmental Authority.
“Lien” means, with respect to any property or asset, any mortgage, pledge,
charge, security interest or other encumbrance of any kind in respect of such
property or asset.
“Losses” means all actual liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including those required to
comply with any injunctive relief and reasonable fees and expenses of counsel);
provided, however, that (a) Losses shall not include any special, punitive,
exemplary, incidental, consequential or indirect damages nor shall Losses
include lost profits, lost opportunities or other speculative damages, except to
the extent a Party is required to pay such damages to a third party in
connection with a matter for which such Party is entitled to indemnification
under Article IX, and (b) the amount of any Loss shall be reduced by (i) any
insurance proceeds actually recovered with respect to such Loss, (ii) any Tax
Benefits with respect to such Loss and (iii) indemnification or reimbursement
payments actually recovered from third parties with respect to such Loss.
“Material Adverse Effect” means, with respect to PBF Energy, any circumstance,
change or effect that (a) is or would reasonably be expected to be materially
adverse to the business, operations or financial condition of DCT II or the
Business, or (b) materially impedes or would reasonably be expected to impede
the ability of PBF Energy to complete the transactions contemplated herein, but
shall exclude any circumstance, change or effect resulting or arising from:
(i)    any change in general economic conditions in the industries or markets in
which DCT II or the Business operate;
(ii)    seasonal reductions in revenues or earnings of DCT II or the Business
substantially consistent with the historical results;

7



--------------------------------------------------------------------------------




(iii)    national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;
(iv)    changes in Law or GAAP;
(v)    the entry into or announcement of this Agreement, actions contemplated by
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply to
the extent such circumstance, change or effect has a materially disproportionate
effect on DCT II or the Business as compared to other entities in the industry
or markets in which DCT II or the Business operate.
“Material Casualty Loss” has the meaning provided such term in Section 6.8.
“Material Contracts” means each of the following types of Contracts related to
the Business:
(i)    any Contract for the receipt, handling, throughput, custody and delivery
of crude oil and any services ancillary thereto;
(ii)    any Contract for Indebtedness for Borrowed Money, except for any that
will be cancelled prior to Closing;
(iii)    any Contract involving a remaining commitment to pay capital
expenditures in excess of $200,000;
(iv)    any Contract (or group of related Contracts with the same Person) for
the lease of real or personal property to or from any Person providing for lease
payments in excess of $200,000 per year;
(v)    any Contract between PBF Energy or any of its Affiliates, on the one
hand, and DCT II, on the other hand, that will survive the Closing;
(vi)    any Contract that limits the ability of DCT II or the West Rack Assets
to compete in any line of business or with any Person or in any geographic area
during any period of time after the Closing;
(vii)    any partnership or joint venture agreement;
(viii)    any Contract granting to any Person a right of first refusal, first
offer or right to purchase any of the West Rack Assets which right survives the
Closing;
(ix)    any Contract under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect; and

8



--------------------------------------------------------------------------------




(x)    any other Contract (or group of related Contracts with the same Person)
not enumerated in this Section 4.7, the performance of which by any party
thereto involves consideration in excess of $200,000 per year.
“Omnibus Agreement” has the meaning provided such term in the recitals to this
Agreement.
“Operation and Management Services Agreement” has the meaning provided such term
in the recitals to this Agreement.
“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, bylaws, partnership
agreement, operating agreement or similar formation or governing documents and
instruments.
“Owned Real Property” has the meaning provided such term in Section 4.16(a).
“Parties” means PBF Energy and the Partnership.
“Partnership” has the meaning provided such term in the preamble to this
Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 15, 2014.
“Partnership Approvals” has the meaning provided such term in Section 5.3.
“Partnership Debt” has the meaning provided such term in Section 7.1(a).
“Partnership Financial Statements” has the meaning provided such term in
Section 5.9.
“Partnership Indemnified Parties” has the meaning provided such term in
Section 9.2(a).
“Partnership SEC Documents” has the meaning provided such term in Section 5.9.
“Partnership Transaction Document Parties” means the Partnership (including the
General Partner when acting in its capacity as the general partner of the
Partnership), DCT and, with respect to the Terminaling Services Agreement, DCT
II.
“PBF Approvals” has the meaning provided such term in Section 3.3.
“PBF Energy” has the meaning provided such term in the preamble to this
Agreement.
“PBF Holdings” has the meaning provided such term in the recitals of this
Agreement.
“PBF Indemnified Parties” has the meaning provided such term in Section 9.2(b).
“PBF Parent” means PBF Energy Inc., a Delaware corporation.

9



--------------------------------------------------------------------------------




“PBF Recourse Liabilities” means liabilities of the Partnership that constitute
recourse liabilities for which PBF Energy bears the economic risk of loss,
within the meaning of Treasury Regulation Section 1.752-2.
“PBF Transaction Document Parties” means PBF Energy, PBF Holdings, DCR, Toledo
Refining and the General Partner (except when acting in its capacity as the
general partner of the Partnership).
“Per Unit Valuation Date” means the date that is two Business Days prior to the
date of this Agreement.
“Per Unit Value” means the product of (i) 100% and (ii) the volume-weighted
average price of the Common Units on the New York Stock Exchange during the 20
trading days immediately preceding the Per Unit Valuation Date, calculated using
the Bloomberg SEP Equity AQR function.
“Permits” means authorizations, licenses, permits or certificates issued by
Governmental Authorities.
“Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s,
and other similar Liens) arising in the ordinary course of business securing
payments not yet delinquent or being contested in good faith by appropriate
proceedings, (c) the rights of lessors and lessees under leases, and the rights
of third parties under any agreement, in each case executed in the ordinary
course of business and that do not materially and adversely affect the ability
of DCT II to conduct the Business as currently conducted, (d) the rights of
licensors and licensees under licenses executed in the ordinary course of
business and that do not materially and adversely affect the ability of DCT II
to conduct the Business as currently conducted, (e) restrictive covenants,
easements and defects, imperfections or irregularities of title or Liens, if
any, of a nature that do not materially and adversely affect the assets or
properties subject thereto, (f) preferential purchase rights and other similar
arrangements with respect to which consents or waivers are obtained or as to
which the time for asserting such rights has expired at the Closing Date without
an exercise of such rights, (g) restrictions on transfer with respect to which
consents or waivers are obtained for this transaction, (h) Liens granted in the
ordinary course of business which do not secure the payment of Indebtedness for
Borrowed Money and which do not materially and adversely affect the ability of
DCT II to conduct the Business as currently conducted, (i) Liens listed in
Schedule 1.1(iii), and (j) Liens created by the Partnership or its successors
and assigns.
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.
“Pre-Closing Period” has the meaning provided such term in Section 7.3.
“Post-Closing Period” has the meaning provided such term in Section 7.3.

10



--------------------------------------------------------------------------------




“Proceeds Distribution” has the meaning provided such term in the recitals of
this Agreement.
“Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.
“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment,
including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Substance.
“Representatives” means, as to any Person, its officers, directors, employees,
counsel, accountants, financial advisers and consultants.
“Restructuring” has the meaning provided such term in the recitals of this
Agreement.
“Securities” has the meaning provided such term in the recitals of this
Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Straddle Period” has the meaning provided such term in Section 6.7(a).
“Subject Interests” has the meaning provided such term in the recitals of this
Agreement.
“Subsidiary” means, with respect to any Person, any other Person of which
(a) more than 50% of (i) the total combined voting power of all classes of
voting securities of such entity, (ii) the total combined equity interests or
(iii) the capital or profit interests, in each case, is beneficially owned,
directly or indirectly, by such Person or (b) the power to vote or to direct the
voting of sufficient securities to elect a majority of the board of directors or
similar governing body is held by such Person.
“Tax” means all taxes, assessments, duties, levies, imposts or other similar
charges imposed by a Governmental Authority, including all income, franchise,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental, alternative minimum, add-on,
value-added, backup withholding and other taxes, assessments, duties, levies,
imposts or other similar charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and
interest.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of Persons filing a Tax Return that includes
such Person) is reduced as a result of

11



--------------------------------------------------------------------------------




such Loss or the amount of any Tax refund or Tax credit that is generated
(including, by deduction, loss, credit or otherwise) as a result of such Loss,
and any related interest received from any relevant Tax Authority; provided,
however, in each case, only the reasonable present value of any Tax Benefit
shall be considered with respect to a Loss.
“Tax Proceeding” has the meaning provided such term in Section 7.1(b).
“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.
“Tax Straddle Period” has the meaning provided such term in Section 7.3.
“Terminaling Services Agreement” has the meaning provided such term in the
recitals to this Agreement.
“Third Party Claim” has the meaning provided such term in Section 9.3(a).
“Toledo Refining” means Toledo Refining Company LLC, as Delaware limited
liability company.
“Transaction Debt” has the meaning provided such term in Section 7.1(a).
“Transaction Documents” means this Agreement, the Amended and Restated Operation
and Management Services Agreement, the Amended and Restated Omnibus Agreement,
the Terminaling Services Agreement and any other documents of conveyance or
other related documents contemplated to be entered into in connection with the
Agreement and the transaction contemplated hereby with respect to which the
Partnership and PBF Energy are parties.
“Transfer Taxes” has the meaning provided such term in Section 7.5.
“United States” or “U.S.” means United States of America.
“West Rack Assets” means the heavy crude oil unloading rack with an estimated
capacity of at least 40,000 barrels of oil per day located at the Delaware City,
Delaware refinery owned by DCR, as generally described on Exhibit D;
Section 1.2    Rules of Construction.
(a)    All article, section and schedule references used in this Agreement are
to articles, sections and schedules to this Agreement unless otherwise
specified. The schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.
(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean

12



--------------------------------------------------------------------------------




“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.
(c)    The Parties acknowledge that each Party and its attorney have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
(d)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
(e)    All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.
(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(g)    Any event hereunder requiring the payment of cash or cash equivalents on
a day that is not a Business Day shall be deferred until the next Business Day.
(h)    Unless expressly set forth or qualified otherwise (e.g., by “Business” or
“trading”), all references herein to a “day” are deemed to be a reference to a
calendar day.
(i)    References to any Law are references to such Law as it may be amended
from time to time, and references to particular provisions of a Law include a
reference to the corresponding provisions of any succeeding Law.
ARTICLE II
CONTRIBUTION; CLOSING
Section 2.1    Contribution of Subject Interests. At the Closing, upon the terms
and subject to the conditions set forth in this Agreement, PBF Energy shall
contribute to the Partnership, and the Partnership shall accept from PBF Energy,
the Subject Interests, free and clear of any Liens, other than transfer
restrictions (i) imposed thereon by securities Laws, (ii) arising under the
Organizational Documents of DCT II or (iii) resulting from actions of the
Partnership or any of its Subsidiaries.
Section 2.2    Consideration.
(a)    At the Closing, upon the terms and subject to the conditions set forth in
this Agreement, in exchange for the Subject Interests, the Partnership shall (i)
issue to PBF Energy the Common Unit Consideration and (ii) distribute to PBF
Energy (A) the Borrowed Funds Distribution, which distribution shall be sourced
by the Partnership solely from debt proceeds under indebtedness that constitutes
a PBF Recourse Liability and (B) the Proceeds Distribution.

13



--------------------------------------------------------------------------------




(b)    The Parties acknowledge that the transactions described in this Article
II are properly characterized as transactions described in Sections 721(a) and
731 of the Code.
Section 2.3    The Closing.
(a)    The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of PBF Energy, (i) within two
Business Days following the satisfaction or, to the extent permitted by
applicable Law, waiver of all conditions to the obligations of the parties set
forth in Article VIII (other than such conditions as may, by their terms, only
be satisfied at the Closing or on the Closing Date) or (ii) at such other place
or on such other date as the parties mutually may agree in writing. The day on
which the Closing takes place is referred to as the “Closing Date”; provided,
however, the Closing shall be deemed to have been consummated at 11:59:59
p.m.(Eastern time) on the Closing Date (the “Effective Time”).
(b)    At the Closing, PBF Energy will deliver (or cause to be delivered) the
following documents and deliverables to the Partnership:
(i)    an assignment or assignments effecting the transfer to the Partnership of
ownership of all of the Subject Interests together with certificates, if any,
representing the Subject Interests and such other documentation as is reasonably
required to transfer the Subject Interests to the Partnership;
(ii)    executed counterparts of the Terminaling Services Agreement, the Amended
and Restated Omnibus Agreement and Amended and Restated Operation and Management
Services Agreement, in each case, executed by each party thereto, other than the
Partnership or its applicable Subsidiaries;
(iii)    a certification in the form prescribed by Treasury Regulation
Section 1.1445-2(b)(2) to the effect that PBF Energy is not a foreign person;
(iv)    the Cross Receipt executed by PBF Energy; and
(v)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Partnership and agreed to by PBF Energy prior to
the Closing Date to carry out the intent and purposes of this Agreement.
(c)    At the Closing, the Partnership will deliver (or cause to be delivered)
the following documents and deliverables to PBF Energy or take the following
actions:
(i)    the Cash Distribution to PBF Energy by wire transfer of immediately
available U.S. federal funds to an account specified by PBF Energy;
(ii)    executed counterparts of the Terminaling Services Agreement, the Amended
and Restated Omnibus Agreement and Amended and Restated Operation and Management
Services Agreement, in each case, executed by the Partnership or its applicable
Affiliates;

14



--------------------------------------------------------------------------------




(iii)    issue, in certificated or book entry form, to PBF Energy the Common
Unit Consideration;
(iv)    the Cross Receipt executed by the Partnership; and
(v)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by PBF Energy and agreed to by the Partnership prior to
the Closing Date to carry out the intent and purposes of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PBF ENERGY
Except as disclosed in the Disclosure Schedules, PBF Energy hereby represents
and warrants to the Partnership as follows:
Section 3.1    Organization. PBF Energy is, and each of the other PBF
Transaction Document Parties is, a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Delaware.
Section 3.2    Authorization; Enforceability.
(a)    PBF Energy has all requisite limited liability company power and
authority to execute and deliver this Agreement and to perform all obligations
to be performed by it hereunder. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized and approved by all requisite limited liability company
action on the part of PBF Energy, and no other limited liability company
proceedings on the part of PBF Energy are necessary to authorize this Agreement.
This Agreement has been duly and validly executed and delivered by PBF Energy,
and this Agreement constitutes a valid and binding obligation of PBF Energy,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.
(b)    Each of the PBF Transaction Document Parties has all requisite limited
liability company power and authority to execute and deliver the Transaction
Documents (other than this Agreement) to which it will be a party. The execution
and delivery of each of the Transaction Documents (other than this Agreement) by
each PBF Transaction Document Party party thereto and the consummation of the
transactions contemplated thereby have been duly and validly authorized and
approved by all requisite limited liability company action on the part of such
PBF Transaction Document Party.
Section 3.3    No Conflict. The execution and delivery of this Agreement by PBF
Energy and of the other Transaction Documents by each of the PBF Transaction
Document Parties party thereto and the consummation of the transactions
contemplated hereby (including the Restructuring) and thereby (assuming all
required filings, consents, approvals, authorizations and notices set forth

15



--------------------------------------------------------------------------------




in Schedule 3.3 (collectively, the “PBF Approvals”) have been made, given or
obtained) do not and shall not:
(a)    violate in any material respect any Law applicable to PBF Energy or any
of the other PBF Transaction Document Parties
(b)    require any of them to make any filing with, obtain the consent, approval
or authorization of, or provide notice to, any Person;
(c)    violate the Organizational Documents of the PBF Energy or any of the
other PBF Transaction Document Parties; or
(d)    (i) breach or result in the termination of any material Contract to which
PBF Energy or any of the other PBF Transaction Document Parties is a party, (ii)
result in the creation of any Lien upon the Subject Interests or (iii)
constitute an event which, after notice or lapse of time or both, would result
in any of the foregoing;
Except in the case of clauses (a), (b) or (d), as would not, individually or in
the aggregate, have a Material Adverse Effect.
Section 3.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of PBF Energy, threatened
that would adversely affect the ability of PBF Energy to perform its obligations
under this Agreement or the ability of each of the PBF Transaction Document
Parties to perform its obligations under each of the other Transaction Documents
to which it is a party, and there are no orders or unsatisfied judgments from
any Governmental Authority binding upon PBF Energy or any of the other PBF
Transaction Document Parties that would adversely affect the ability of PBF
Energy to perform its obligations under this Agreement or the ability of any of
the PBF Transaction Document Parties to perform its obligations under any of the
other Transaction Documents, except in each case, as would not, individually or
in the aggregate, have a Material Adverse Effect.
Section 3.5    Brokers’ Fees. Except as set forth on Schedule 3.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by PBF Energy or any
of its Affiliates.
Section 3.6    Investment Representation. PBF Energy is purchasing the Common
Unit Consideration for its own account with the present intention of holding
such units for investment purposes and not with a view to or for sale in
connection with any public distribution of such units in violation of any
federal or state securities Laws. PBF Energy acknowledges that such Common Units
have not been registered under federal and state securities Laws and that such
Common Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition is registered under federal and state
securities Laws or pursuant to an exemption from registration under any federal
or state securities Laws.

16



--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO DCT II AND THE WEST RACK ASSETS
Except as disclosed in the Disclosure Schedules, PBF Energy hereby represents
and warrants to the Partnership as follows:
Section 4.1    Organization of DCT II. DCT II is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own, operate or lease its properties and assets and to conduct the Business
as it is now being conducted. DCT II is duly licensed or qualified in each
jurisdiction in which the ownership or operation of its assets or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not reasonably be
expected to have a Material Adverse Effect. PBF Energy has made available to the
Partnership true copies of the Organizational Documents of DCT II.
Section 4.2    Capitalization.
(a)Upon consummation of the Restructuring and at Closing, PBF Energy will have
good and valid title to, hold of record and own the Subject Interests free and
clear of any Liens, other than transfer restrictions (i) imposed thereon by
securities Laws, (ii) arising under the Organizational Documents of DCT II or
(iii) resulting from the actions of the Partnership or any of its Subsidiaries.
(b)DCT II has no outstanding equity interests other than the Subject Interests.
There are no outstanding options, warrants, rights or other securities
convertible into or exchangeable or exercisable for limited liability company
interests of DCT II issued or granted by DCT II, and there are no agreements of
any kind which may obligate DCT II to issue, purchase, redeem or otherwise
acquire any of its limited liability company interests, except as may be
contained in its Organizational Documents.
Section 4.3    No Conflict. The execution and delivery by PBF Energy of this
Agreement and by each of the PBF Transaction Document Parties of the other
Transaction Documents to which it will be a party and the consummation of the
transactions contemplated hereby (including the Restructuring) and thereby
(assuming all of the PBF Approvals have been made, given or obtained) do not and
will not:
(a)    violate, in any material respect, any Law applicable to DCT II or the
West Rack Assets;
(b)    require DCT II to make any filing with, or obtain the consent, approval
or authorization of, or provide notice to, any Person;
(c)    violate any Organizational Document of DCT II; or

17



--------------------------------------------------------------------------------




(d)    (i) result in the breach or termination of any Material Contract, (ii)
result in the creation of any Lien upon the West Rack Assets or (iii) constitute
an event which, after notice or lapse of time or both, would result in any such
breach, termination or creation of a Lien.
except, in the case of clauses (a), (b) or (d), as would not, individually or in
the aggregate, have a Material Adverse Effect.
Section 4.4    West Rack Assets. Upon consummation of the Restructuring and at
Closing, DCT II (a) will own the West Rack Assets, free and clear of any Liens
except for Permitted Liens, and (b) will not own any assets or properties other
than the West Rack Assets.
Section 4.5    Subsidiaries. DCT II does not own any equity interests in any
Person.
Section 4.6    Absence of Certain Changes. Since the In-Service Date, (a) the
Business has been conducted, in all material respects, only in the ordinary
course and (b) there has been no damage, destruction or loss to the West Rack
Assets that would reasonably be expected to have a Material Adverse Effect.
Section 4.7    Contracts.
(a)    Except as set forth in Schedule 4.7, at Closing, DCT II will not be a
party to, and the West Rack Assets will not otherwise be subject to, any
Material Contracts.
(b)    Except as set forth in Schedule 4.7, each Material Contract listed
thereon (i) will be in full force and effect and (ii) represent the legal, valid
and binding obligation of DCT II and, to the Knowledge of PBF Energy, represents
the legal, valid and binding obligation of the other parties thereto, in each
case enforceable in accordance with its terms subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity. Except as set forth in Schedule 4.7, neither DCT II nor,
to the Knowledge of PBF Energy, any other party is in breach of any Material
Contract, and none of PBF Energy or, the Knowledge of PBF Energy, DCT II has
received any written notice of termination or breach of any Material Contract.
Section 4.8    Company Guarantees. There are no Company Guarantees.
Section 4.9    Intellectual Property. DCR currently has access to, owns or has
the right to use (and, at Closing, DCT II will have access to, own or have the
right to use) pursuant to license, sublicense, agreement or otherwise all items
of Intellectual Property required in connection with the ownership of West Rack
Assets and the operation of the Business as presently conducted.
Section 4.10    Litigation. Except as set forth in Schedule 4.10, (a) there are
no legal actions before any Governmental Authority or lawsuits pending or, to
the Knowledge of PBF Energy, threatened against PBF Energy or any Affiliate
relating to the West Rack Assets, other than lawsuits or actions which would not
reasonably be expected to have a Material Adverse Effect, and (b) the West Rack
Assets are not subject to any injunction, order or unsatisfied judgment from any
Governmental Authority.

18



--------------------------------------------------------------------------------




Section 4.11    Taxes. Except as set forth on Schedule 4.11, (a) all Tax Returns
required to be filed by or with respect to the West Rack Assets have been filed
on a timely basis (taking into account all extensions of due dates), (b) all
Taxes owed by PBF Energy or any of its Affiliates with respect to the West Rack
Assets, which are or have become due, have been timely paid in full, (c) there
are no Liens on any of the West Rack Assets that arose in connection with any
failure (or alleged failure) to pay any Tax on the West Rack Assets, other than
Permitted Liens for Taxes, (d) DCT II has been treated as an entity disregarded
from its owner for federal income tax purposes and (e) there is no pending
action, proceeding or, to the Knowledge of PBF Energy, investigation for
assessment or collection of Taxes and no Tax assessment, deficiency or
adjustment has been asserted or proposed with respect to the West Rack Assets.
Section 4.12    Environmental Matters. Except as set forth on Schedule 4.12 or
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:
(a)    the West Rack Assets are (and, at Closing, DCT II will be) in compliance
in all material respects with all Environmental Laws, which compliance includes
the possession and maintenance of, and compliance with, all material Permits
required under all Environmental Laws;
(b)    the West Rack Assets are not (and, at Closing, DCT II will not be) the
subject of any outstanding administrative or judicial order or judgment,
agreement or arbitration award from any Governmental Authority under any
Environmental Laws requiring remediation or the payment of a fine or penalty;
(c)    the West Rack Assets are not (and, at Closing, DCT II will not be)
subject to any action pending or threatened in writing, whether judicial or
administrative, alleging noncompliance with or potential liability under any
Environmental Law;
(d)    there has been no Release of any Hazardous Substance into the Environment
by the West Rack Assets, except in compliance with applicable Environmental Law;
and
(e)    there has been no exposure in violation of Environmental Laws of any
Person or property to any Hazardous Substances in connection with the operation
of the West Rack Assets.
The Partnership acknowledges that this Section 4.12 shall be deemed to be the
only representation and warranty in this Agreement with respect to Environmental
Laws or any other environmental matters.
Section 4.13    Legal Compliance; Permits. Except with respect to (i) matters
set forth in Schedule 4.10 (Litigation) (ii) compliance with Laws concerning
Taxes (as to which representations and warranties are made only pursuant to
Section 4.11) and (iii) compliance with Environmental Laws (as to which
representations and warranties are made only pursuant to Section 4.12), (a) to
the Knowledge of PBF Energy, the West Rack Assets are in compliance in all
material respects with all Laws, (b) no written notice of any violation of any
Law relating to any of the West Rack Assets or the operation of the Business has
been received and (c) DCR currently possesses (and, at Closing, DCT II will
possess or DCR will continue to maintain for the benefit of DCT II) all material
Permits necessary for it to own the West Rack Assets and operate the Business as
currently conducted, and

19



--------------------------------------------------------------------------------




all such Permits are in full force and effect, except in the case of clauses (b)
and (c), as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.
Section 4.14    Insurance. Schedule 4.14 sets forth a list of the material
insurance policies with respect to which the West Rack Assets and the Business
are beneficiaries. All such insurance policies are (and, at Closing, will be) in
full force and effect, and all premiums due and payable under such policies have
been paid. No written notice of cancellation of, or indication of an intention
not to renew, any such insurance policy has been received.
Section 4.15    Employees. DCT II does not (i) have any employees or (ii)
maintain or contribute to, and is not subject to any liability in respect of,
any employee benefit or welfare plan of any nature, including plans subject to
ERISA.
Section 4.16    Title to Properties and Related Matters.
(a)    DCR has, and at Closing DCT II will have, (i) good and valid fee simple
title to all of the owned real property listed in Section 4.16(a)(i) of Exhibit
D (the “Owned Real Property”), free and clear of any Liens, except for Permitted
Liens, (ii) good and valid rights in each of the leases, easements and access
agreements listed in Section 4.16(a)(ii) of Exhibit D (the “Real Property
Agreements”), free and clear of any Liens, except for Permitted Liens, and (iii)
good and valid title to all of the personal property that constitutes a portion
of the West Rack Assets, except in each case, for such defects in title as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    The Owned Real Property and the Real Property Agreements constitute all
of the real property interests necessary for operation of the West Rack Assets
in substantially the same manner as they are currently being operated.
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
The Partnership hereby represents and warrants to PBF Energy as follows:
Section 5.1    Organization of the Partnership. The Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware. DCT is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Section 5.2    Authorization; Enforceability.
(a)    The Partnership has all requisite partnership power and authority to
execute and deliver this Agreement and to perform all obligations to be
performed by it hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by all requisite limited partnership action on the part
of the Partnership, and no other partnership proceeding on the part of the
Partnership is necessary to authorize this Agreement. This Agreement has been
duly and validly

20



--------------------------------------------------------------------------------




executed and delivered by the Partnership, and this Agreement constitutes a
valid and binding obligation of the Partnership, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity.
(b)    Each of the Partnership Transaction Document Parties has all requisite
partnership or limited liability company power and authority, as the case may
be, to execute and deliver the Transaction Documents (other than this Agreement)
to which it will be a party. The execution and delivery of each of the
Transaction Documents (other than this Agreement) by the Partnership Transaction
Document Parties party thereto and the consummation of the transactions
contemplated thereby have been duly and validly authorized and approved by all
requisite partnership or limited liability company action, as the case may be,
on the part of each of such Partnership Transaction Document Parties.
Section 5.3    No Conflict. The execution and delivery by the Partnership of
this Agreement and the other Transaction Documents by each of the Partnership
Transaction Document Parties party thereto and the consummation of the
transactions contemplated hereby and thereby (assuming all required filings,
consents, approvals authorizations and notices set forth in Schedule 5.3
(collectively, the “Partnership Approvals”) have been made, given or obtained)
do not and shall not:
(a)    violate in any material respect, any Law applicable to the Partnership or
any of the other Partnership Transaction Document Parties:
(b)     require the Partnership to make any filing with, obtain the consent,
approval or authorization of, or provide notice to, any Person;
(c)    violate any Organizational Document of the Partnership or any of the
other Partnership Transaction Document Parties; or
(d)    (i) breach any material Contract, to which the Partnership or any of the
other Partnership Transaction Document Parties is a party, (ii) result in the
termination of any such material Contract, (iii) result in the creation of any
Lien upon any of the properties or assets of the Partnership or any of the other
Partnership Transaction Document Parties or (iv) constitute an event which,
after notice or lapse of time or both, would result in any such breach,
termination or creation of a Lien.
except, in the case of clause (a), (b) or (d), as would not, individually or in
the aggregate, (i) have a material adverse effect on the Partnership or (ii)
materially impede the ability of the Partnership to complete the transactions
contemplated herein and in the other Transaction Documents.
Section 5.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of the Partnership,
threatened that would adversely affect the ability of the Partnership to perform
its obligations under this Agreement or the ability of each of the Partnership
Transaction Document Parties to perform its obligations under of the other
Transaction Documents to which it is a party, and there are no orders or
unsatisfied judgments from any Governmental Authority binding upon the
Partnership or any of the other Partnership

21



--------------------------------------------------------------------------------




Transaction Document Parties that would adversely affect the ability of the
Partnership to perform its obligations under this Agreement or the ability of
any of the Partnership Transaction Document Parties to perform its obligations
under of the other Transaction Documents to which it is a party, except, in each
case, as would not, individually or in the aggregate, (i) have a material
adverse effect on the Partnership or (ii) materially impede the ability of the
Partnership or any of its Subsidiaries to complete the transactions contemplated
herein and in the other Transaction Documents.
Section 5.5    Brokers’ Fees. Except as set forth on Schedule 5.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by the Partnership
or any of its Subsidiaries.
Section 5.6    Issuance of Common Unit Consideration. Upon issuance, all of the
Common Unit Consideration will be duly authorized, validly issued and
outstanding, and will have been issued free of preemptive rights in compliance
with Laws. Upon issuance, the Common Unit Consideration will be fully paid (to
the extent required by the Partnership Agreement) and nonassessable (subject to
Del. Code Ann. Tit. 6, §§ 17-303(a), 17-607 and 17-804 (2007)). Upon
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, PBF Energy will acquire good and valid title to all of
the Common Unit Consideration, free and clear of any Liens other than transfer
restrictions (i) imposed thereon by securities Laws or (ii) arising under the
Partnership Agreement.
Section 5.7    Financing. At or prior to the Closing, the Partnership will have
sufficient funds to pay the Cash Distribution to PBF Energy at the Closing, the
Borrowed Funds Distribution portion of which shall be sourced by the Partnership
solely from debt proceeds under indebtedness that constitutes a PBF Recourse
Liability.
Section 5.8    Investment Representation. The Partnership is purchasing the
Subject Interests for its own account with the present intention of holding the
Subject Interests for investment purposes and not with a view to or for sale in
connection with any public distribution of the Subject Interests in violation of
any federal or state securities Laws. The Partnership acknowledges that the
Subject Interests have not been registered under federal and state securities
Laws and that the Subject Interests may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
federal and state securities Laws or pursuant to an exemption from registration
under any federal or state securities Laws.
Section 5.9    Partnership SEC Documents. The Partnership has timely filed with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed on or prior to the date of this Agreement,
collectively, the “Partnership SEC Documents”). The Partnership SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Partnership Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed
Partnership SEC Document filed prior to the date of this Agreement) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated

22



--------------------------------------------------------------------------------




therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be. The Partnership Financial Statements
were prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
fairly present (subject in the case of unaudited statements to normal, recurring
and year-end audit adjustments) in all material respects the consolidated
financial position and status of the business of the Partnership as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended. Deloitte & Touche LLP is an independent registered public
accounting firm with respect to the Partnership and has not resigned or been
dismissed as independent registered public accountants of the Partnership as a
result of or in connection with any disagreement with the Partnership on any
matter of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.
ARTICLE VI
COVENANTS
Section 6.1    Conduct of Business. From the date of this Agreement through the
Closing, except: (1) as set forth on Schedule 6.1, (2) for the Restructuring,
(3) as contemplated by this Agreement and the other Transaction Documents, or
(4) as consented to by the Partnership in writing (which consent shall not be
unreasonably withheld, conditioned or delayed):
(a)    PBF Energy shall cause (i) the West Rack Assets and the Business to be
operated in the ordinary course and (ii) use Reasonable Efforts to preserve
intact the West Rack Assets and the Business, including current relationships
with contractors, suppliers and other Persons having significant business
relations with the West Rack Assets; and
(b)    PBF Energy shall not (and, as applicable, shall cause DCT II) not to:
(i)    enter into or permit any joint venture, strategic alliance,
noncompetition or similar arrangement that affects DCT II or the West Rack
Assets;
(ii)    sell, assign, transfer, lease, or otherwise dispose of any of the West
Rack Assets;
(iii)    abandon any of the West Rack Assets or liquidate, dissolve or otherwise
wind up DCT II or the Business;
(iv)    incur any Indebtedness for Borrowed Money that, at Closing, would become
a liability of DCT II or otherwise affect the West Rack Assets;
(v)    issue or sell any equity interests, notes, bonds or other securities of
DCT II (other than the Subject Interests) or any option, warrant or right to
acquire same;
(vi)    permit the execution, amendment or termination of any Material Contract
to which DCT II is party or that otherwise materially affects the West Rack
Assets;

23



--------------------------------------------------------------------------------




(vii)    cause DCT II to make a loan or extend credit to any Person (other than
extensions of credit to customers in the ordinary course of business and
inter-company loans under PBF Parent’s cash management system);
(viii)    commence or settle any material lawsuit or legal action to which DCT
II is party or otherwise affecting the West Rack Assets;
(ix)    cause DCT II to hire any employees or adopt, maintain or contribute to
any employee benefit or welfare plan;
(x)    create or assume any Liens on the West Rack Assets, other than a
Permitted Lien; or
(xi)    undertake any capital expenditure relating to the West Rack Assets in
excess of $250,000.
(c)    agree, whether in writing or otherwise, to do any of the foregoing.
Section 6.2    Access.
(a)    From the date hereof through the Closing, PBF Energy shall afford the
Partnership and its authorized Representatives reasonable access, during normal
business hours and in such manner as not unreasonably to interfere with normal
operation of the Business, to the properties, books, Contracts, records and
appropriate officers and employees of each of PBF Energy’s Affiliates who
currently own or provide services to the West Rack Assets, and shall furnish
such authorized Representatives with all financial and operating data and other
information concerning the West Rack Assets as the Partnership and such
Representatives may reasonably request. PBF Energy shall have the right to have
a Representative present at all times during any such inspections, interviews,
and examinations. Notwithstanding the foregoing, the Partnership shall have no
right of access to, and PBF Energy shall not have any obligation to provide to
the Partnership, information relating to (i) any proprietary data which relates
to another business of PBF Energy or its Affiliates and is not primarily used in
connection with the ownership, use or operation of the West Rack Assets, (ii)
any information the disclosure of which would jeopardize any privilege available
to PBF Energy or any of its Affiliates relating to such information, (iii) any
information subject to contractual confidentiality obligations or (iv) any
information the disclosure of which would result in a violation of Law.
(b)    The Partnership agrees to be liable to and indemnify, defend and hold
harmless PBF Energy and their its Affiliates and employees, from and against any
and all Losses, claims and causes of action for personal injury, death or
property damage occurring as a result of the Partnership or any of its
Representatives’ access to properties, books, Contracts, records and appropriate
officers and employees of PBF Energy’s Affiliates who currently own or provide
services to the West Rack Assets; provided, however, that such indemnity will
not apply to the extent that any such Losses, claims or causes of action arise
out of the gross negligence or willful misconduct of PBF Energy or any of its
Affiliates or employees.

24



--------------------------------------------------------------------------------




Section 6.3    Third Party Approvals.
(a)    The Partnership shall (and shall cause its Subsidiaries to) use
Reasonable Efforts to obtain all material consents and approvals of third
parties that the Partnership or any of its Subsidiaries are required to obtain
in order to consummate the transactions contemplated hereby (including the
Restructuring), including the Partnership Approvals.
(b)    PBF Energy shall (and shall cause its Affiliates to) use Reasonable
Efforts to obtain all material consents and approvals of third parties that PBF
Energy or any of its Affiliates are required to obtain in order to consummate
the transactions contemplated hereby (including the Restructuring), including
the PBF Approvals; provided, however, that PBF Energy shall not be obligated to
pay any consideration therefor to any third party from whom consent or approval
is requested.    
Section 6.4    Restructuring. From the date of this Agreement until the Closing,
PBF Energy shall, and shall cause its Affiliates to, use Reasonable Efforts to
cause the Restructuring to be consummated prior to the Closing Date, including
making all filings with respect thereto and seeking all approvals required in
connection therewith; provided, however, that PBF Energy shall not be obligated
to effect or consent to any action, individually or in the aggregate, that would
have or would reasonably be expected to have a material adverse effect on PBF
Energy or any of its Affiliates.
Section 6.5    Updating of Disclosure Schedules. At any time up to two Business
Days prior to the Closing Date, PBF Energy and the Partnership shall supplement
in writing any information furnished on their respective Disclosure Schedules to
reflect post-signing developments and matters that have come to the Knowledge of
PBF Energy or the Partnership, as the case may be, which if not included on a
Disclosure Schedule would constitute a breach of this Agreement by such Party,
by furnishing such supplemented information to the other Party pursuant to the
notice provisions contained herein; provided, however, that no such supplement
of the Disclosure Schedules shall have any effect for purposes of determining
the satisfaction of the conditions set forth in Article VIII; and
provided, further, that if (a) a Party so furnishes supplemental information,
(b) the absence of such information would have resulted in a breach of any
representation or warranty under this Agreement and (c) the Closing occurs, then
such information shall be deemed to amend this Agreement and the Disclosure
Schedules for all other purposes hereunder, including the entitlement to
indemnification under Article IX.  
Section 6.6    Books and Records. From and after the Closing, the Partnership
shall preserve and keep a copy of all books and records (other than Tax records
which are addressed in Article VII) relating to the business or operations of
DCT II and the West Rack Assets on or before the Closing Date in the
Partnership’s possession for a period of at least seven years after the Closing
Date. After such seven year period, before the Partnership shall dispose of any
such books and records, the Partnership shall give PBF Energy at least 90 days
prior notice to such effect, and PBF Energy shall be given an opportunity, at
its cost and expense, to remove and retain all or any part of such books and
records as PBF Energy may select. The Partnership shall provide to PBF Energy,
at no cost or expense to PBF Energy, reasonable access during business hours to
such books and records as remain in the Partnership’s possession and reasonable
access during business hours to

25



--------------------------------------------------------------------------------




the properties and employees of the Partnership in connection with matters
relating to the business or operations of DCT II or the West Rack Assets on or
before the Closing Date and any disputes relating to this Agreement.
Section 6.7    Straddle Period Distribution.
(a)    With respect to any distribution of cash by DCT II after the Closing Date
related to a period of time that includes, but does not end on, the Closing Date
(a “Straddle Period”), the Partnership shall, promptly upon its receipt of any
such cash distribution by DCT II attributable to the Subject Interests, pay PBF
Energy an amount in cash equal to the product of (A) the amount of such cash
distribution multiplied by (B) the quotient of (i) the number of days in the
period beginning on the first day of the Straddle Period and ending on and
including the Closing Date and (ii) the total number of days in the Straddle
Period.
(b)    The Partnership and PBF Energy agree that any payment by the Partnership
pursuant to Section 6.7(a) would be characterized as PBF Energy’s retention of
the right to its share of the cash distribution by DCT II for the Straddle
Period.
Section 6.8    Casualty Loss. PBF Energy shall promptly notify Partnership of
any Casualty Loss of which PBF Energy becomes aware prior to the Closing. If a
Casualty Loss occurs and such Casualty Loss would reasonably be expected to have
a Material Adverse Effect (a “Material Casualty Loss”), PBF Energy shall have
the right to extend the Closing Date for up to 45 days for the purpose of
repairing or replacing the assets destroyed or damaged by the Material Casualty
Loss. The costs to repair or replace the assets destroyed or damaged by the
Material Casualty Loss shall be borne by PBF Energy. Any insurance, condemnation
or taking proceeds as a result of a Casualty Loss occurring prior to Closing
shall be for the account of PBF Energy, and each Party shall execute such
assignments, releases, resolutions or other documents as may be necessary to
vest such proceeds for the account of PBF Energy.
Section 6.9    Reimbursement of Remaining Construction Capital Expenditures
Costs. The Parties acknowledge and agree that in regards to any and all capital
expenditures required to complete the construction of the West Rask Assets, PBF
Energy agrees to promptly reimburse the Partnership for the amount any of such
capital expenditures that are incurred by the Partnership or its Subsidiaries
following Closing.
Section 6.10    Certain Easements to be Entered into Prior to or at Closing. The
Parties acknowledge and agree that the following easements relating to West Rack
Assets will be entered into prior to or at Closing: (a) the Access Easement
between DCR, as grantor, and DCT II, as grantee, (b) the Pipeline Easement
between DCT II, as grantor, and DCR, as grantee, and (c) the Utility Easement,
between DCR, as grantor, and DCT II, as grantee, in each case, in the form
attached hereto on Schedule 6.10.  





26



--------------------------------------------------------------------------------




ARTICLE VII
TAX MATTERS
Section 7.1    Tax Treatment and Related Covenants.
(a)    Immediately prior to the Closing, the Partnership shall borrow an amount
equal to the Borrowed Funds under indebtedness that constitutes a PBF Recourse
Liability in a manner such that the Borrowed Funds Distribution is allocable to
the proceeds of such borrowing pursuant to Treasury Regulation Section
1.707-5(b)(1) and Temporary Treasury Regulation 1.163-8T (such borrowing, and
any “refinancing” of such borrowing treated as the liability it refinances
pursuant to Treasury Regulation Section 1.707-5(c), the “Transaction Debt”, and
together with all other indebtedness of the Partnership that constitutes a PBF
Recourse Liability, the “Partnership Debt”).
(b)    The Parties intend that the transactions described in this Agreement are
properly characterized as transactions described in Sections 721(a) and 731 of
the Code and agree to file all Tax Returns in a manner consistent with such
treatment. The Cash Distribution shall be treated (A) as a “debt-financed
transfer” to PBF Energy under Treasury Regulations Section 1.707-5(b) to the
extent the Borrowed Funds Distribution is traceable under the principles of
Treasury Regulations Section 1.163-8T to PBF Energy’s allocable share,
determined under Treasury Regulations Section 1.707-5(b)(2), of Partnership Debt
and (B) as a reimbursement of PBF Energy’s preformation expenditures with
respect to the West Rack Assets within the meaning of Treasury Regulations
Section 1.707-4(d) to the extent of the Proceeds Distribution.
(c)    For a period of four (4) years following the Closing Date, the Parties
shall ensure (and shall cause their respective Affiliates to ensure) that PBF
Energy’s “allocable share” of (i) the Transaction Debt will not be less than the
entire outstanding principal balance of the Transaction Debt outstanding
immediately after the Closing and (ii) the Partnership Debt will not be less
than the entire outstanding principal balance of the Partnership Debt
outstanding immediately after the Closing.
(d)    PBF Energy will maintain a net value (as determined pursuant to the
principles of Treasury Regulation Section 1.752-2(k)(2), applying those
principles as if PBF Energy were a disregarded entity for federal income tax
purposes) that is not less than the principal amount of Partnership Debt
outstanding immediately after the Closing, which amount will be reduced by
principal payments by Partnership on such indebtedness and which amount will not
be increased by any new borrowings by the Partnership.
(e)    The Parties shall act at all times in a manner consistent with the
foregoing provisions of this Section 7.1, except with the prior written consent
of PBF Energy or as otherwise required by applicable Law following a final
determination by the U.S. Internal Revenue Service or a Governmental Authority
with competent jurisdiction.
Section 7.2    Assistance and Cooperation. PBF Energy and the Partnership agree
to furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information (including access to books and records) and
assistance relating to the West Rack Assets

27



--------------------------------------------------------------------------------




as is reasonably requested by PBF Energy, the Partnership or any Affiliate for
the filing of any Tax Returns, for the preparation of any audit, and for the
prosecution or defense of any Tax claim. The party requesting assistance
hereunder shall reimburse the other for reasonable out-of-pocket expenses
incurred in providing such assistance. Any information obtained under this
Section 7.2 shall be held confidential by the receiving party in the same manner
as it holds confidential its own similar information, except (i) as may be
otherwise necessary in connection with the filing of Tax Returns or claims for
refund or in conducting an audit or other proceeding or (ii) with the consent of
PBF Energy and the Partnership.
Section 7.3    Tax Allocation and Indemnification. Except as provided in Section
7.5, PBF Energy shall retain responsibility for (and shall be entitled to any
refunds with respect to), and shall indemnify the Partnership for, all Taxes
related to the West Rack Assets attributable to taxable periods ending on or
prior to the Closing Date (the “Pre-Closing Period”), and the Partnership shall
assume responsibility for (and shall be entitled to any refunds with respect
to), and shall indemnify PBF Energy for, all Taxes related to the West Rack
Assets attributable to taxable periods beginning after the Closing Date (the
“Post-Closing Period”). In the case of any Taxes related to the West Rack Assets
that are payable for any taxable period that begins before and ends after the
Closing Date (any “Tax Straddle Period”), the portion of such Taxes attributable
to the period of time prior to the Closing Date (a) in the case of any property,
ad valorem, or similar Taxes, shall be deemed to be the amount of such Tax for
the entire Tax period multiplied by a fraction, the numerator of which is the
number of days in the Tax period ending on (and including) the Closing Date and
the denominator of which is the number of days in the Tax Straddle Period, and
(b) in the case of all other Taxes, shall be deemed equal to the amount which
would be payable as computed on an interim closing-of-the-books basis if the
relevant Tax period ended at the close of business on the Closing Date. PBF
Energy shall be responsible for, and shall indemnify the Partnership and the
Partnership for, all Taxes related to the West Rack Assets with respect to the
portion of any Tax Straddle Period prior to the Closing Date. The Partnership
shall be responsible for, and shall indemnify PBF Energy for all Taxes related
to the West Rack Assets with respect to the portion of any Tax Straddle Period
after the Closing Date.
Section 7.4    Filing of Tax Returns; Payment of Taxes. Except as otherwise
provided, regardless of which party is responsible for Taxes under this Section
7.4, PBF Energy shall handle payment to the appropriate Governmental Authority
of all Taxes with respect to any Pre-Closing Period (and shall file all such Tax
Returns), and the Partnership shall handle payment to the appropriate
Governmental Authority of all Taxes with respect to any Post-Closing Period (and
shall file all such Tax Returns). PBF Energy shall deliver to the Partnership
within thirty (30) days of filing copies of all Tax Returns filed by or on
behalf of PBF Energy after the Closing Date relating to the West Rack Assets and
any supporting documentation provided by or on behalf of PBF Energy to taxing
authorities, excluding Tax Returns related to income tax, franchise tax, or
other similar Taxes.
Section 7.5    Transfer Taxes. All sales, use, transfer, gains, stamp, duties,
recording, and similar Taxes (collectively, “Transfer Taxes”) incurred in
connection with the Contribution and the transfer of Consideration pursuant
thereto shall be borne equally by PBF Energy and the Partnership.

28



--------------------------------------------------------------------------------




PBF Energy and the Partnership shall cooperate in causing the filing of all
necessary Tax Returns and timely pay all such Transfer Taxes as required by
Applicable Law.
Section 7.6    Scope. Notwithstanding anything to the contrary herein, this
Article VII shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to representations respecting Tax matters
including Section 4.11). The rights under this Article VII shall survive the
Closing until 30 days after the expiration of the statute of limitations
(including extensions) applicable to such Tax matter. No claim may be made or
brought by any Party hereto after the expiration of the applicable survival
period unless such claim has been asserted by written notice specifying the
details supporting the claim on or prior to the expiration of the applicable
survival period.
ARTICLE VIII
CONDITIONS TO OBLIGATIONS
Section 8.1    Conditions to Obligations of the Partnership. The obligation of
the Partnership to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by the Partnership:
(a)    all of the PBF Approvals have been made, given or obtained, including any
approvals and consents required by the HSR Act in order to consummate the
transactions contemplated hereby (including the Restructuring);
(b)    each of the representations and warranties of PBF Energy contained in
this Agreement shall be true and correct as of the Closing, as if made at and as
of that time (other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date without giving effect to the words “material” or “Material Adverse
Effect” contained in such representations and warranties, except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided, however, the Fundamental Representations of PBF Energy
shall be true and correct as of the Closing, as if made at and as of that time.
(c)    PBF Energy shall have performed or complied in all material respects with
all of the covenants and agreements required by this Agreement to be performed
or complied with by it at or before the Closing;
(d)    PBF Energy shall have delivered to the Partnership a certificate dated
the Closing Date, certifying that the conditions specified in Sections 8.1(b)
and 8.1(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect,

29



--------------------------------------------------------------------------------




and no investigation, action or proceeding before a Governmental Authority shall
have been instituted or threatened challenging or seeking to restrain or
prohibit the transactions contemplated hereby or to recover damages in
connection therewith;
(f)    the Partnership shall have received an executed counterpart of each of
the other Transaction Documents (in addition to this Agreement), signed by each
PBF Transaction Document Party thereto; and
(g)    the Restructuring has been consummated without the occurrence of a
Material Adverse Effect.
Section 8.2    Conditions to the Obligations of PBF Energy. The obligation of
PBF Energy to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by PBF Energy:
(a)    all of the Partnership Approvals have been made, given or obtained,
including any approvals and consents required by the HSR Act in order to
consummate the transactions contemplated hereby (including the Restructuring);
(b)    each of the representations and warranties of the Partnership contained
in this Agreement shall be true and correct as of the Closing, as if made at and
as of that time (other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date without giving effect to the words “material” contained in such
representations and warranties, except where the failure of such representations
and warranties to be so true and correct would not reasonably be expected to
have, individually or in the aggregate, (i) have a material adverse effect on
the Partnership or (ii) materially impede the ability of the Partnership or any
of the other Partnership Transaction Document Parties to complete the
transactions contemplated herein and in the other Transaction Documents;
provided, however, the Fundamental Representations of the Partnership shall be
true and correct as of the Closing, as if made at and as of that time.
(c)    the Partnership shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by the Partnership on or before the Closing;
(d)    the Partnership shall have delivered to PBF Energy a certificate, dated
the Closing Date, certifying that the conditions specified in Section 8.2(b) and
(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement or to recover damages in connection therewith;

30



--------------------------------------------------------------------------------




(f)    PBF Energy shall have received an executed counterpart of each of the
other Transaction Documents (in addition to this Agreement), signed by each
Partnership Transaction Document Party thereto; and
(g)    the Restructuring has been consummated without the occurrence of any
circumstance, change or effect that would reasonably be expected to materially
impede the ability of PBF Energy or any of the other PBF Transaction Document
Parties to complete the transactions contemplated herein and in the other
Transaction Documents.
ARTICLE IX
INDEMNIFICATION
Section 9.1    Survival.
(a)    The representations and warranties of the Parties contained in this
Agreement and all covenants contained in this Agreement that are to be performed
prior to the Closing will survive the closing for 18 months following the
Closing; provided, however, that (i) the Fundamental Representations shall
survive the Closing for five years following the Closing, (ii) the
representations and warranties set forth in Section 4.11 (Taxes) shall survive
as set forth in Article VII and (iii) the representations and warranties in
Section 4.12 (Environmental Matters) shall survive until the Closing. No Party
shall have any liability for indemnification claims made under this Article IX
with respect to any such representation, warranty or pre-closing covenant unless
a Claim Notice is provided by the non-breaching Party to the other Party prior
to the expiration of the applicable survival period for such representation,
warranty or pre-closing covenant. If a Claim Notice has been timely given in
accordance with this Agreement prior to the expiration of the applicable
survival period for such representation, warranty or pre-closing covenant or
claim, then the applicable representation, warranty or pre-closing covenant
shall survive as to such claim, until such claim has been finally resolved.
(b)    All covenants and agreements of the Parties contained in this Agreement
to be performed after the Closing will survive the Closing in accordance with
their terms.
Section 9.2    Indemnification.
(a)    Subject to Article VII relating to Taxes and the provisions of this
Article IX, from and after the Closing, PBF Energy shall indemnify and hold
harmless the Partnership, the Partnership’s subsidiaries and their respective
Representatives (the “Partnership Indemnified Parties”) from and against:
(i)    all Losses that the Partnership Indemnified Parties incur arising from or
out of any breach of any representation, warranty or covenant of PBF Energy in
this Agreement or in any closing certificate to be delivered by PBF Energy at
the Closing pursuant to this Agreement; and
(ii)    all Environmental Losses suffered or incurred by the Partnership
Indemnified Parties relating to the ownership or operation of the West Rack
Assets that occurred

31



--------------------------------------------------------------------------------




or existed on or before the Closing Date, but only to the extent such
Environmental Losses (A) occurred or existed on or before the Closing Date, even
if such Environmental Losses do not accrue until after the Closing Date, and (B)
are identified prior to the 15th anniversary of the Closing Date.
(iii)    all Losses arising from or out of or relating to the matters described
in Schedule 4.10;
(b)    Subject to Article VII relating to Taxes and the provisions of this
Article IX, from and after the Closing, the Partnership shall indemnify and hold
harmless PBF Energy and its Affiliates and their respective Representatives (the
“PBF Indemnified Parties”) from and against:
(i)     all Losses that the PBF Indemnified Parties incur arising from or out of
or relating to any breach of any representation, warranty or covenant of the
Partnership in this Agreement or any closing certificate to be delivered by the
Partnership at the Closing pursuant to this Agreement; and
(ii)    all Losses of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by any PBF Indemnified Party, including
Environmental Losses, by reason of or arising out of any events or conditions
associated with the West Rack Assets, the Business or the Subject Interests on
or after the Closing Date, except to the extent (A) that the Partnership is
indemnified with respect to any such Losses pursuant to Section 9.2(a) and (B)
that such indemnification shall not apply to the extent of any negligence,
willful misconduct or criminal conduct of PBF Energy or any of its Affiliates
that caused or contributed to such Loss.
(c)    Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use Reasonable Efforts to mitigate any Loss arising out of or relating
to this Agreement or the transactions contemplated hereby.
(d)    Notwithstanding anything in this Article IX to the contrary, all Losses
relating to Taxes which are the subject of Article VII shall only be subject to
indemnification under Section 7.3.
Section 9.3    Indemnification Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:
(a)    Any Partnership Indemnified Party or PBF Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim asserted against the Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 9.2 shall promptly (i) notify the Party providing the indemnification
hereunder (the “Indemnifying Party”) of the Third Party Claim and (ii) transmit
to the Indemnifying Party a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), the Indemnified Party’s best
estimate of the amount of Losses attributable to the Third Party Claim and the
basis of the Indemnified Party’s request for indemnification under this
Agreement. Failure to timely provide such Claim Notice shall not affect the
right of the Indemnified Party’s indemnification hereunder, except to the extent
the Indemnifying Party is prejudiced by such delay or omission.

32



--------------------------------------------------------------------------------




(b)    The Indemnifying Party shall have the right to defend the Indemnified
Party against such Third Party Claim. If the Indemnifying Party notifies the
Indemnified Party that the Indemnifying Party elects to assume the defense of
the Third Party Claim, then the Indemnifying Party shall have the right to
defend such Third Party Claim with counsel selected by the Indemnifying Party
(who shall be reasonably satisfactory to the Indemnified Party), by all
appropriate proceedings, to a final conclusion or settlement at the discretion
of the Indemnifying Party in accordance with this Section 9.3(b). The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall not enter into any settlement agreement without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim and (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates. If requested by the
Indemnifying Party, the Indemnified Party agrees, at the sole cost and expense
of the Indemnifying Party, to cooperate with the Indemnifying Party and its
counsel in contesting any Third Party Claim which the Indemnifying Party elects
to contest, including the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 9.3(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation.
(c)    If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party (who shall be
reasonably satisfactory to the Indemnifying Party), by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 9.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.
(d)    Subject to the other provisions of this Article IX, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought.
(e)    Notwithstanding anything to the contrary in this Section 9.3, the
indemnification procedures set forth in Article VII shall control any
indemnities relating to Taxes.

33



--------------------------------------------------------------------------------




Section 9.4    Additional Agreements Regarding Indemnification. Notwithstanding
anything to the contrary herein:
(a)    a breach of any representation or warranty (other than with respect to a
breach of the Fundamental Representations) of PBF Energy in this Agreement in
connection with any single item or group of related items that results in Losses
of less than $50,000 shall be deemed, for all purposes of this Article IX not to
be a breach of such representation, warranty or pre-closing covenant;
(b)    PBF Energy shall not have any liability under Section 9.2(a)(i) for
breaches of representations or warranties (other than with respect to a breach
of the Fundamental Representations) except if the aggregate Losses actually
incurred by the Partnership Indemnified Parties thereunder exceed $250,000 of
the Dropdown Aggregate Value, and then, subject to Section 9.4(c), only to the
extent such aggregate Losses exceed such amount;
(c)    in no event shall (i) the aggregate liability of PBF Energy under
Section 9.2(a)(i) for breaches of representations or warranties (other than with
respect to a breach of the Fundamental Representations) exceed 10.0% of the
Dropdown Aggregate Value and (ii) the aggregate liability of PBF Energy arising
out of or relating to (A) Section 9.2(a)(i) for breaches of the Fundamental
Representations exceed 100.0% of the Dropdown Aggregate Value;
(d)    for purposes of determining the amount of a Loss, with respect to any
asserted breach or inaccuracy of a representation or warranty of a Party, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or Material Adverse Effect expressly contained in Article III, IV
or V (except in the case of the term Material Contract); provided that this
Section 9.4(d) shall not so modify the representations and warranties for
purposes of first determining whether a breach of any representation or warranty
has occurred.
(e)     for the avoidance of doubt, nothing in this Section 9.4 shall affect the
provisions of Article VII.
Section 9.5    Waiver of Other Representations. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, IT IS THE EXPLICIT INTENT OF EACH PARTY HERETO, AND THE PARTIES
HEREBY AGREE, THAT NONE OF PBF ENERGY OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR
WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE SUBJECT INTERESTS, THE WEST RACK
ASSETS, THE BUSINESS OR DCT II OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT, AND WITHOUT IN ANY WAY LIMITING THE
FOREGOING, CONTRIBUTOR MAKES NO REPRESENTATION OR WARRANTY TO THE PARTNERSHIP
WITH RESPECT TO ANY FINANCIAL PROJECTIONS OR FORECASTS RELATING TO THE WEST RACK
ASSETS, THE BUSINESS OR DCT II.

34



--------------------------------------------------------------------------------




Section 9.6    Consideration Adjustment. The Parties agree to treat all payments
made pursuant to this Article IX as adjustments to the Cash Distribution for Tax
purposes, except as otherwise required by Law following a final determination by
the U.S. Internal Revenue Service or a Governmental Authority with competent
jurisdiction.
Section 9.7    Exclusive Remedy.
(a)    Notwithstanding anything to the contrary herein, except as provided in
Sections 7.3,7.5, 9.2 or 10.2, no Party shall have any liability, and no Party
shall make any claim, for any Loss or other matter (and the Partnership and PBF
Energy hereby waive any right of contribution against the other and their
respective Affiliates), under, arising out of or relating to this Agreement, any
other document, agreement, certificate or other matter delivered pursuant hereto
or the transactions contemplated hereby, whether based on contract, tort, strict
liability, other Laws or otherwise.
(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
LOST PROFITS, LOST OPPORTUNITIES OR OTHER SPECULATIVE DAMAGES, WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT
ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, THAT THIS SECTION 9.7(b) SHALL NOT
LIMIT A PARTY’S RIGHT TO RECOVERY UNDER ARTICLE IX FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER ARTICLE IX.
ARTICLE X
TERMINATION
Section 10.1    Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
(a)    by the mutual consent of the Partnership and PBF Energy as evidenced in
writing signed by each of the Partnership and PBF Energy;
(b)    by either of the Partnership or PBF Energy if any Governmental Authority
having competent jurisdiction has issued a final, non-appealable order, decree,
ruling or injunction (other than a temporary restraining order) or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement; or
(c)    by either the Partnership or PBF Energy, if the Closing has not occurred
on or before December 31, 2014 or such later date as the Parties may agree upon.
Section 10.2    Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 10.1, this Agreement shall
forthwith become void and have no effect

35



--------------------------------------------------------------------------------




without any liability on the part of any Party hereto other than for any prior
breaches, as to which the Parties will remain liable and/or to which the other
Party shall be entitled to all rights and remedies available under Law or
equity. The provisions of Sections 10.2 and 11.4 shall survive any termination
of this Agreement.
ARTICLE XI
MISCELLANEOUS
Section 11.1    Notices. Any notice, request, demand and other communication
required or permitted to be given hereunder shall be in writing, and may be
served by personal delivery, facsimile or by depositing same in the mail,
addressed to the Party to be notified, first class, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and, if received other than during normal business
hours, shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:
(a)    If to the Partnership, to:
PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Thomas O’Connor
Facsimile:    (973) 455-7562


With copies to:


PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:
David Roush, Chairman of the Conflicts Committee of the Board of Directors of
PBF Logistics GP LLC

Facsimile:
(973) 455-7562



(b)    If to PBF Energy, to:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Erik Young
Facsimile:    (973) 455-7562





36



--------------------------------------------------------------------------------




with copies to:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Jeffrey Dill
Facsimile:    (973) 455-7562


or to such other address or addresses as the Parties may from time to time
designate in writing.
Section 11.2    Assignment. No Party shall assign this Agreement or any part
hereof without the prior written consent of the other Party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.
Section 11.3    Rights of Third Parties. Except for the provisions of
Section 9.2 which are intended to be enforceable by the Persons respectively
referred to therein, nothing expressed or implied in this Agreement is intended
or shall be construed to confer upon or give any Person, other than the Parties,
any right or remedies under or by reason of this Agreement.
Section 11.4    Expense. Except as otherwise provided herein, each Party shall
bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants; provided, however, that PBF Energy shall be responsible for all
filing and other similar fees payable in connection with any filings or
submissions by either Party under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended.
Section 11.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An executed counterpart
of a signature page of this Agreement delivered by facsimile, e-mail or other
means of electronic transmission shall be deemed to have, for all purposes, the
same legal effect as delivery of a manually executed counterpart.
Section 11.6    Entire Agreement. This Agreement (together with the Disclosure
Schedules to this Agreement) constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
such subject matter.
Section 11.7    Disclosure Schedules. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedules shall have the respective
meanings assigned to them in this Agreement. No reference to or disclosure of
any item or other matter in the Disclosure Schedules shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in the
Disclosure Schedules. No disclosure in the Disclosure Schedules relating to any
possible breach or violation of any agreement or Law shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred. The inclusion of any information in the Disclosure Schedules shall not
be

37



--------------------------------------------------------------------------------




deemed to be an admission or acknowledgment by either Party, in and of itself,
that such information is material to or outside the ordinary course of the
Business or required to be disclosed on the Disclosure Schedules. The
information set forth on any Disclosure Schedules shall be deemed to apply and
qualify the Section or subsection of this Agreement to which it corresponds in
number and each other Section or subsection of this Agreement to the extent that
it is reasonably apparent on its face that such information is relevant to such
other Section or subsection.
Section 11.8    Amendments. This Agreement may be amended or modified in whole
or in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party.
Section 11.9    Publicity. All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior consent of the Partnership and PBF Energy, which consent
shall not be unreasonably withheld, conditioned or delayed by any Party;
provided, however, that nothing herein shall prevent a Party from publishing
such press releases or other public communications as such Party may consider
necessary in order to satisfy such Party’s obligations at Law or under the rules
of any stock or commodities exchange after consultation with the other Party as
is reasonable under the circumstances.
Section 11.10    Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
then they shall take any actions necessary to render the remaining provisions of
this Agreement valid and enforceable to the fullest extent permitted by Law and,
to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible.
Section 11.11    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed and construed in accordance with the
Laws of the State of Delaware without regard to the Laws that might be
applicable under conflicts of laws principles.
(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between any of the Parties hereto arising out of this Agreement
or the transactions contemplated hereby shall be in any state or federal court
in Delaware, and each of the Parties hereto irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement. The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that the foregoing shall not
limit the rights of the Parties to obtain execution of judgment in any other
jurisdiction. The Parties further agree, to the extent permitted by Law, that a
final and unappealable judgment against a Party in any action or proceeding
contemplated above shall be conclusive and

38



--------------------------------------------------------------------------------




may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the fact and amount of such judgment. Except to the
extent that a different determination or finding is mandated due to the Law
being that of a different jurisdiction, the Parties agree that all judicial
determinations or findings by a state or federal court in Wilmington, Delaware
with respect to any matter under this Agreement shall be binding.
(c)    To the extent that any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 11.11(b).
(d)    THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
Section 11.12    Action by the Partnership. With respect to any action
(including any case where the agreement of, or selection by, the Partnership is
required), notice, consent, approval or waiver that is required to be taken or
given or that may be taken or given by the Partnership prior to the Closing Date
with respect to, or in connection with, the subject matter hereof, such action,
notice, consent, approval or waiver shall be taken or given by the Conflicts
Committee on behalf of the Partnership.


[Signature page follows.]





39



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Contribution Agreement has been duly executed and
delivered by each Party as of the date first above written.
 
 
PBF Energy:
 
 
 
 
 
 
 
PBF ENERGY COMPANY LLC
 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill
 
 
 
Name:
Jeffrey Dill
 
 
 
Title:
Secretary
 
 
 
 
 





 
 
the Partnership:
 
 
 
 
 
 
 
PBF LOGISTICS LP
 
 
By: PBF LOGISTICS GP LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ Matthew C. Lucey
 
 
 
Name:
Matthew C. Lucey
 
 
 
Title:
Executive Vice President
 
 
 
 
 




[Signature Page to the Contribution Agreement]

--------------------------------------------------------------------------------




Exhibit A


Form of Amended and Restated Omnibus Agreement












--------------------------------------------------------------------------------




Exhibit B


Form of Amended and Restated Operation and Management Services Agreement










--------------------------------------------------------------------------------




Exhibit C


Form of Terminaling Services Agreement








--------------------------------------------------------------------------------




Exhibit D


Description of West Rack Assets


Section 4.16(a)(i)


1.    25 heating stations and 25 unloading stations located between two tracks,
2.    storage tracks and associated switches for 150 cars,
3.    MCC building,
4.    mobile operator shelter,
5.    access platforms with 50 gangways (25 per side) to top of rail cars,
6.    pipe trench for crude pump suction header (24”),
7    steam traced and insulated pump suction header,
8.    hoses with Dixon dry disconnects at each station (50),
9.    Praxair nitrogen system to pressurize (25) rail cars at a time while
unloading,
10.    instrument air header,
11.    Low Line vent system to degas crude header,
12.
Automated rail car unloading with flow meters and instrumentation at each
unloading     station including emergency stops consistent with the existing
heavy crude offloading     facilities,

13.    steam supply and condensate return system to heat (25) rail cars at a
time,
14.     pressure & temperature monitoring for heating operation (25),
15.    condensate recovery system with pressure power pump skid,
16.    Install vent line back to Low Line system,
17.    firewater header and monitors,
18.    (2) 4500 GPM Twin Screw pumps to transfer crude to tankage,
19.    pump vault with cover (below grade pumping station),
20.    firewater suppression system,
21.    sump pump for containment area,
22.    pressure and flow meters at pumps,
23.    spare parts for pumps.


File: 23370.04 - RECORD-2B-2                    September 12, 2014


Description of Parcel 2B-2, part of land now or formerly of Delaware City
Refining Company, LLC, situate on the northerly side of Wrangle Hill Road,
Delaware Route 72, between School House Road and River Road, Delaware Route 9,
Red Lion Hundred, New Castle County, Delaware (part of Tax Parcel No.
12-008.00-014).
________________________________________________________________________
ALL THAT CERTAIN tract, piece or parcel of land situate on the northerly side of
Wrangle Hill Road, Delaware Route 72, between School House Road and River Road,
Delaware Route 9, Red




--------------------------------------------------------------------------------




Lion Hundred, New Castle County, Delaware, and shown on a plan prepared by
VanDemark & Lynch, Inc., Engineers, Planners and Surveyors, Wilmington,
Delaware, File No. 23370-RECORD-2B, dated August 14, 2014, revised September 8,
2014, titled “Record Minor Subdivision Plan, Parcel 2B, Delaware City Refinery"
intended to be recorded among the Land Records in and for New Castle County, and
being more particularly described as follows, to wit:


BEGINNING at a point, a southerly corner for Parcel 2B-1 on the new northerly
side of Wrangle Hill Road, Delaware Route 72 (a variable width public road),
said side of Wrangle Hill Road being distant, measured at right angles from the
centerline, northerly 40 feet, as shown on the said Record Minor Subdivision
Plan, Parcel 2B, said point being measured the two (2) following described
courses and distances from the intersection of the easterly side of School House
Road (a public road), said side of School House Road being distant, measured at
right angles from the centerline, easterly 30 feet, with the said northerly side
of Wrangle Hill Road:
1.
Easterly, by a curve to the right having a radius of 2,331.83 feet, an arc
length of 144.89 feet to a point of tangency, said point being distant by a
chord of South 89°37'37" East, 144.86 feet from the last described point; and

2.
South 87°50'49" East, 777.43 feet to the Point of Beginning;



THENCE, from the said point of Beginning, along the easterly, southerly and
westerly lines for the said Parcel 2B-1 the twenty (20) following courses and
distances:
1.
Due North, 67.00 feet to a point;

2.
Due East, 117.00 feet to a point;

3.
Due North, 1,525.00 feet to a point of curvature;

4.
Northerly, by a curve to the right having a radius of 516.00 feet, an arc length
of 160.30 feet to a point of reverse curvature, said point being distant by a
chord of North 08°53'59" East, 159.66 feet from the last described point;

5.
Northerly, by a curve to the left having a radius of 516.00 feet, an arc length
of 129.08 feet to a point, said point being distant by a chord of North
10°37'59" East, 128.74 feet from the last described point;

6.
Due East, 76.50 feet to a point;

7.
Northerly, by a curve to the left having a radius of 500.00 feet, an arc length
of 55.23 feet to a point, said point being distant by a chord of North 09°56'50"
East, 55.21 feet from the last described point;

8.
North 06°46'57" East, 110.00 feet to a point;

9.
Due East, 28.00 feet to a point;

10.
Due South, 85.00 feet to a point;

11.
Southerly, by a curve to the left having a radius of 1,112.43 feet, an arc
length of 113.25 feet to a point of reverse curvature, a point of reverse
curvature, said point being distant by a chord of South 02°54'59" East, 113.20
feet from the last described point;


Exhibit D-2

--------------------------------------------------------------------------------




12.
Southerly, by a curve to the right having a radius of 1,112.43 feet, an arc
length of 113.25 feet to a point of tangency, said point being distant by a
chord of South 02°54'59" East, 113.20 feet from the last described point;

13.
Due South, 804.96 feet to a point;

14.
Due East, 227.99 feet to a point;

15.
Due South, 222.68 feet to a point;

16.
Due West, 159.59 feet to a point;

17.
South 00°07'50" East, 715.18 feet to a point on the said northerly side of
Wrangle Hill Road;



THENCE along the said northerly side of Wrangle Hill Road, North 87°50'49" West,
374.29 feet to the point and place of Beginning.




CONTAINING within said metes and bounds, 10.564 acres of land, being the same,
more or less…





Exhibit D-3

--------------------------------------------------------------------------------






Section 4.16(a)(ii)
Pursuant to Section 10.6 of the Terminaling Services Agreement, upon the
expiration or termination of the Terminaling Service Agreement, PBF Holding
Company LLC, a Delaware limited liability company (the “Company”), agrees to
promptly transfer, assign and convey the Rail Spur Assets (as defined in the
Terminaling Services Agreement) to Delaware City Terminaling Company II LLC, a
Delaware limited liability company (the “Operator”), and to grant the Operator a
non-exclusive easement, right-of-way and right of ingress and egress to the Rail
Spur Parcel (as defined in the Terminaling Services Agreement), pursuant to such
documentation as is reasonably acceptable to the Operator; provided that, if the
Rail Spur Use Agreement (as defined in the Terminaling Services Agreement)
remains in effect at the time of such expiration or termination of this
Agreement, then in connection with such transfer and grant the Company shall
also assign, transfer and convey to the Operator all of the rights and
obligations of Delaware City Refining Company LLC under the Rail Spur Use
Agreement and the Operator agrees to accept such assignment.













Exhibit D-4

--------------------------------------------------------------------------------








